


109 HR 6317 IH: To amend the Internal Revenue Code of 1986 to impose an

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6317
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2006
			Mr. Gerlach
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose an
		  excise tax on any tax-exempt organization which accepts any contribution which
		  may be used to relocate property held by the organization if the relocation is
		  contrary to the intent of the donor of the property.
	
	
		1.Excise tax penalty on
			 tax-exempt organizations accepting contributions which may be used to relocate
			 property held by the organization if the relocation is contrary to the intent
			 of the donor of the property
			(a)In
			 generalChapter 41 of the Internal Revenue Code of 1986 (relating
			 to public charities) is amended by adding at the end the following new
			 section:
				
					4913.Tax on
				organizations accepting contributions which may be used to relocate property
				held by the organization if the relocation is contrary to the intent of the
				donor of the property
						(a)Tax
				imposed
							(1)In
				generalThere is hereby imposed on the disqualified contributions
				of any organization to which this section applies a tax equal to 100 percent of
				the amount of such contributions. The tax imposed by this section shall be paid
				by the organization.
							(2)Organizations to
				which section appliesThis
				section shall apply to any organization described in section 501(c)(3) and
				exempt from tax under section 501(a) if such organization holds
				property—
								(A)which was donated
				to such organization (or any other organization so described), and
								(B)with respect to
				which there is written evidence of the donor’s intent that the property not be
				relocated from the site identified by the donor.
								(b)Disqualified
				contributionFor purposes of this section, the term
				disqualified contribution means any contribution received by an
				organization unless the contribution is permanently set aside to carry
				out—
							(1)the exempt purposes of the organization
				with respect to property referred to in subsection (a)(2) at the location
				intended by the donor of the property, or
							(2)other exempt purposes of the organization
				which are unrelated to such property.
							(c)ExceptionThe tax imposed by subsection (a) shall not
				apply to any contribution if, before the contribution is received, there is a
				determination by a court of competent jurisdiction that the relocation of such
				property is the only reasonable, appropriate, and economically viable
				alternative to preserve and protect the
				property.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 41 of such Code is
			 amended by adding at the end the following new item:
				
					Sec. 4913. Tax on organizations
				accepting contributions which may be used to relocate property held by the
				organization if the relocation is contrary to the intent of the donor of the
				property..
				
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made after December 31, 2005.
			
